Case 18-12012-LSS   Doc 984-2   Filed 06/11/20   Page 1 of 88




                    EXHIBIT 2
                              Case 18-12012-LSS                           Doc 984-2             Filed 06/11/20                 Page 2 of 88


   Fill in this information to identify the case:

   Debtor 1              Open Road Releasing, LLC

   Debtor 2
   (Spouse, it filing)

   United States Bankruptcy Court for the:                  District of   Delaware




                                                                                                                                                     ontinoo A01
   Case number            18-12013-LSS

                                                   USBC DISTRICT OF DELAWARE
  Official Form 410                                OPEN ROAD FILMS LLC, ET AL
                                                   CHAPTER 11 CASE NO. 18-12012 (LSS)
 Proof of Claim                                     CLAIM NUMBER:                             00108
                                                                                                                               110                                          04/16

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
  A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:         Identify the Claim

1. Who is the current
   creditor?                           American Multi-Cinema, Inc.
                                   Name of the current creditor (the person or entity to be paid for this claim)

                                   Other names the creditor used with the debtor           AMC or        AMC Theatres
2. Has this claim been             UA No
   acquired from
   someone else?                   U Yes. From whom?

3. Where should notices            Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                         different)
   creditor be sent?
                                    Michael D. Fielding, Husch Blackwell LLP                                       Robert Seefeldt, VP, Legal, AMC Theatres
    Federal Rule of                Name                                                                        Name
    Bankruptcy Procedure
    (FRBP) 2002(g)                  4801 Main Street, Suite 1000                                                   One AMC Way, 11500 Ash Street
                                   Number          Street                                                      Number          Street

                                    Kansas City, MO 64112                                                          Leawood, KS 66211
                                   City                               State                  ZIP Code          City                          State                          ZIP Code

                                   Contact phone    (816) 983-8000                                             Contact phone     (913) 213-2475
                                   Contact email    michael.fielding@huschblackwell.com                        Contact email     RSeefeldtaamctheatres.com


                                   Uniform claim identifier for electronic payments in chapter 13 (if you use one):




4. Does this claim amend           lii No
   one already filed?
                                   U Yes. Claim number on court claims registry (if known)                                              Filed on
                                                                                                                                                   MM r DP             / MY

                                             .
5. Do you know if anyone           111 No
   else has filed a proof          LI Yes. Who made the earlier filing?
   of claim for this claim?




   Official Form 410                                                          Proof of Claim                                                                       page 1
4835-1505-6513
                           Case 18-12012-LSS                      Doc 984-2           Filed 06/11/20             Page 3 of 88



 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number ID No
   you use to identify the 0 Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
   debtor?



7. How much is the claim?          $      759,181.78                        . Does this amount include interest or other charges?
                                                                             Di' No
                                                                             CI Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                     charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                            Marketing and support services.


9. Is all or part of the claim   IKI No
   secured?                      CI Yes. The claim is secured by a lien on property.
                                             Nature of property:
                                             CI Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                             CI Motor vehicle •
                                             CI Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                             been filed or recorded.)



                                             Value of property:                          $
                                             Amount of the claim that is secured:        $

                                             Amount of the claim that is unsecured: $                             (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                       •                     Annual Interest Rate (when case was filed)            %     '
                                             CI Fixed
                                             CI Variable



10. 1s this claim based on a     Iii No
    lease?
                                 CI Yes. Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a         No
    right of setoff?
                                 ID Yes. Identify the property: Claim      amount may be subject to setoff for film rents owed to Debtor.




 Official Form 410                                                   Proof of Claim                                                          page 2
                           Case 18-12012-LSS                           Doc 984-2              Filed 06/11/20                  Page 4 of 88



12. Is all or part of the claim           No
    entitled to priority under
    11 U.S.C. § 507(a)?            U Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                  Li Domestic support obligations (including alimony and child support) under
   priority and partly                       11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
   nonpriority. For example,
   in some categories, the                U Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                    personal, family, or household use. 11 U.S.C. § 507(a)(7).
   entitled to priority.
                                          LI Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                             bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                    $
                                             11 U.S.C. § 507(a)(4).
                                          U Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).

                                          Li Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).

                                          U Other. Specify subsection of 11 U.S.C. § 507(a)(            ) that applies.

                                          * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                El I am the creditor.
 FRBP 9011(b).                Li I am the creditor's attorney or authorized agent.
 If you file this claim       Li I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
                              Li I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                                                                         foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and I declare under penalty of perjury that the
 3571.
                              Executed on date [           1-7/7
                                                               / 4 7/t i
                                                  mm /1'    // 'MT I
                                               1/
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                    Kevin M. Connor
                                                         First name                           Middle name                            Last name

                                  Title                    Senior Vice President, General Counsel and Secretary

                                  Company                  AMC Theatres
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address                  One AMC Way, 11500 Ash Street
                                                          Number   Street

                                                           Leawood, KS 66211
                                                         City                                                         State          ZIP Code

                                  Contact phone            (913) 213.2506                                            Email            kconnor@amctheatres.com




 Official Form 410                                                          Proof of Claim                                                                 page 3
Case 18-12012-LSS   Doc 984-2   Filed 06/11/20   Page 5 of 88




                Exhibit 1
              Case 18-12012-LSS   Doc 984-2    Filed 06/11/20   Page 6 of 88
                                       Exhibit 1


Invoice No.     Amount                        Description                      Page
 2105377            1,450.00                                             AMC 1
 2110094            6,578.78                                             AMC 2
 2110208                 625.00                                          AMC 3
 2109753            1,025.00                                             AMC 4
 2109869                 860.00                                          AMC 5
 2109951            1,250.00                                             AMC 6
 2111308            1,155.24                                             AMC 7
 2111392            1,450.00                                             AMC 8
 2111549            1,400.00                                             AMC 9
 2111637            3,260.00                                             AMC 10
 2111600            2,460.00                                             AMC 11
 2110604                 345.00                                          AMC 12
 2110625                 345.00                                          AMC 13
 2110729                 345,00                                          AMC 14
 2111416            1,275.00                                             AMC 15
 2111584                 345.00                                          AMC 16
 2110675                 500.00                                          AMC 17
 2110788                 400.00                                          AMC 18
 2111239            3,260,00                                             AMC 19
 2110423            4,310.00                                             AMC 20
 2110717            2,322.34                                             AMC 21
 2111573                 345.00                                          AMC 22
 2111164            1,600.00                                             AMC 23
 2111278                 975.00                                          AMC 24
 2111319                 685.00                                          AMC 25
 2111389                 635.00                                          AMC 26
 2111386            3,150.00                                             AMC 27
 2111702            1,250.00                                             AMC 28
 2110518                 625.00                                          AMC 29
 2110538                 675.00                                          AMC 30
 2110539                 725.00                                          AMC 31
 2113184                 525.00                                          AMC 32
 2113222                 345.00                                          AMC 33
 2113261                 345.00                                          AMC 34
 2113513                 345.00                                          AMC 35
 2112344                 605.00                                          AMC 36
 2112481                 605.00                                          AMC 37
 2112603                 605.00                                          AMC 38
 2112608                 630.00                                          AMC 39
 2113034                 630.00                                          AMC 40
 2113180                 250.00                                          AMC 41
 2112384                 630.00                                          AMC 42
 2113220            1,260.00                                             AMC 43
 2113562                 855.00                                          AMC 44
 2113216                 500.00                                          AMC 45
 2112373                 525.00                                          AMC 46


                                      Page 1 of 2
              Case 18-12012-LSS         Doc 984-2       Filed 06/11/20       Page 7 of 88
                                               Exhibit 1


Invoice No.     Amount                                Description                            Page
 2113669                 525.00                                                            AMC 47
 2113676                 345.00                                                            AMC 48
 2113707                 345.00                                                            AMC 49
 2113722                 345.00                                                            AMC 50
 2115742                 345.00                                                            AMC 51
 2114969             7,160.00                                                              AMC 52
 2113427             1,025.00                                                              AMC 53
 2113497                 705.00                                                            AMC 54
 2113409             1,390.00                                                              AMC 55
 2113413             3,350.00                                                              AMC 56
 2113441             1,675.00                                                              AMC 57
 2113442             1,150.00                                                              AMC 58
 2113446             1,250.00                                                              AMC 59
 2113448                 750.00                                                            AMC 60
 2113449                 725.00                                                            AMC 61
 2113450                 705.00                                                            AMC 62
 2113467                 900.00                                                            AMC 63
 2113469                 925.00                                                            AMC 64
 2113478                 735.00                                                            AMC 65
 2113514             1,400.00                                                              AMC 66
 2113525                 685.00                                                            AMC 67
 2113548                 975.00                                                            AMC 68
 9044491            25,000.00 MIDNIGTH SUN — AMC Stubs Screenings, 25 Locations            AMC 69
                              Q1-18 Film Rebate - Midnight Sun 2.48% of Net Admissions
 9045268
                    41,362.41 Revenue                                                      AMC 70
 9046119                      HOTEL ARTEMIS trailer placement at AMC: Incremental 40% of
                   180,000.00 DEADPOOL 2 screens at AMC (80% of screens overall)           AMC 71
                              Q2-18 Film Rebate - Midnight Sun 2.48% of Net Admissions
9046954A
                    12,076.02 Revenue                                                      AMC 72
.90469548
                   136,127.87 02-18 Film Rebate - Show Dogs 4% of Net Admissions Revenue   AMC 73
                              02-18 Film Rebate - Hotel Artemis 4% of Net Admissions
9046954C
                    65,946.12 Revenue                                                      AMC 74
 9048071            61,978.00 Q3-18 Promoted Content Partnership (Film Rebate)             AMC 75
                  604,181.78




                                              Page 2 of 2
Case 18-12012-LSS   Doc 984-2   Filed 06/11/20   Page 8 of 88
                                          Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 9 of 88




Bill To:                                                                                                                     Invoice
Global Road Entertainment                                                                                                    2105377
2049 Century Park East                                                                                       Billing Date               Purchase Order Number
4th Floor                                                                                                   16-Aug-2017
LOS ANGELES, CA 90067                                                                                     Customer Number                     Theatre
                                                                                                                 76312                    23250 Metreon 15
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           16-Aug-2017
Screening Date Screening Title         City          State     Time        Screening Confirm    Type                Coding    Description                 Amount
2017/08/16      Home Again             San Francisco CA        7:00pm      MOrtiz@alliedtha.com Promo                         SCREENING RENTAL           1,450.00




Special Instructions                                                                                                         SubTotal                    1,450.00
To insure proper credit to your account, please include the invoice number on the check stub.                                   Total                    1,450.00

                                                                                                                Payments and Credits                         0.00
                                                                                                                 Outstanding Balance                     1,450.00
                                                                                                                                                     AMC 1
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 10 of 88




Bill To:                                                                                                                    Invoice
Global Road Entertainment                                                                                                   2110094
2049 Century Park East                                                                                     Billing Date                Purchase Order Number
4th Floor                                                                                                  06-Jan-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                   Theatre
                                                                                                               76312               04370 AMC 30 at The Block
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            06-Jan-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel               Description                           Amount
                AXL                    ORANGE         CA       03:00 PM- MChasin@openroadfil Research              Adult Ticket                           693.09
                                                               06:00 PM ms.com
                                                                                                                   Drink Regular                          110.34
                                                                                                                   Popcorn Regular                        115.35
                                                                                                                   Auditorium Fee                       5,000.00
                                                                                                                   Technician Fee                         660.00




Special Instructions                                                                                                        SubTotal                    6,578.78
To insure proper credit to your account, please include the invoice number on the check stub.                                  Total                    6,578.78

                                                                                                               Payments and Credits                         0.00
                                                                                                                Outstanding Balance                     6,578.78
                                                                                                                                                    AMC 2
                                         Case 18-12012-LSS            Doc 984-2       Filed 06/11/20     Page 11 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110208
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  17-Jan-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                  02880 Sunset Place 24
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
IMMEDIATE            17-Jan-2018
ScreeningDate Film Title              City        State      Time        Screening Confirm     Channel             Description                             Amount
                Midnight Sun          SOUTH MIAMI FL         08:00 PM-   abittner@openroadfilm Press               Auditorium Fee                           584.11
                                                             10:00 PM    scorn
                Midnight Sun          SOUTH MIAMI FL         08:00 PM-   abittner@openroadfilm Press               SALES TAX                                40.89
                                                             10:00 PM    scorn




Special Instructions                                                                                                       SubTotal                        625.00
To insure proper credit to your account, please nclude the nvoice number on the check stub.                                   Total                        625.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        625.00
                                                                                                                                                   AMC 3
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 12 of 88



 OMC



Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2109753
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 14-Feb-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                     Theatre
                                                                                                              76312                  02460 Mission Valley 20
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           14-Feb-2018
Screening Date Film Title              City           State    Time      Screening Confirm     Channel            Description                           Amount
2018/02/14      Midnight Sun           SAN DIEGO      CA       06:30 PM- abittner@openroadfilm Promo/WOM          Auditorium Fee                       1,025.00
18:30:00                                                       08:30 PM s.com




Special Instructions                                                                                                      SubTotal                     1,025.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                     1,025.00

                                                                                                              Payments and Credits                         0.00
                                                                                                               Outstanding Balance                     1,025.00
                                                                                                                                                   AMC 4
                                          Case 18-12012-LSS            Doc 984-2        Filed 06/11/20   Page 13 of 88



(arc

Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2109869
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  14-Feb-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                  Theatre
                                                                                                               76312            00920 Westminster Promenade
Remit To:                                                                                                                                   24
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           14-Feb-2018
Screening Date Film Title              City       State        Time      Screening Confirm     Channel             Description                             Amount
2018/02/14      Midnight Sun           WESTMINSTE CO           06:30 PM- abittner@openroadfilm PromoNVOM           Auditorium Fee                           860.00
18:30:00                               R                       08:30 PM s.com




Special Instructions                                                                                                       SubTotal                        860.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        860.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        860.00
                                                                                                                                                   AMC 5
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 14 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2109951
2049 Century Park East                                                                                     Billing Date            Purchase Order Number
4th Floor                                                                                                  14-Feb-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                26570 Boston Common 19
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
IMMEDIATE            14-Feb-2018
Screening Date Film Title              City           State    Time      Screening Confirm     Channel             Description                        Amount
2018/02/14      Midnight Sun           BOSTON         MA       06:00 PM- abittner@openroadfilm Promo/VVOM          Auditorium Fee                    1,250.00
18:00:00                                                       08:00 PM s.com




Special Instructions                                                                                                       SubTotal                  1,250.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                  1,250.00

                                                                                                               Payments and Credits                      0.00
                                                                                                                Outstanding Balance                  1,250.00
                                                                                                                                                 AMC 6
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 15 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111308
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  14-Feb-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                                76312               06510 Rosedale Center 14
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            14-Feb-2018
ScreeningDate Film Title               City           State    Time      Screening Confirm   Channel               Description                          Amount
                Midnight Sun           ROSEVILLE      MN       06:30 PM- MChasin@openroadfil Promo/WOM             Concessions                           355.24
                                                               08:30 PM ms.com
                                                                                                                   Auditorium Fee                        800.00




Special Instructions                                                                                                       SubTotal                    1,155.24
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    1,155.24

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    1,155.24
                                                                                                                                                   AMC 7
                                          Case 18-12012-LSS            Doc 984-2        Filed 06/11/20   Page 16 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111392
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  14-Feb-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                    23250 Metreon 15
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
 IMMEDIATE           14-Feb-2018
Screening`Date Film Title              City      State         Time      Screening Confirm     Channel             Description                          Amount
2018/02/14      Midnight Sun           SAN       CA            06:00 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                      1,450.00
18:00:00                               FRANCISCO               08:00 PM s.com




Special Instructions                                                                                                       SubTotal                    1,450.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    1,450.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    1,450.00
                                                                                                                                                   AMC 8
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 17 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111549
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  14-Feb-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                    02180 Burbank 16
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            14-Feb-2018
Screening Date Film Title              City i         State    Time      Screening Confirm     Channel             Description                          Amount
2018/02/14      Midnight Sun           BURBANK        CA       06:00 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                      1,400.00
18:00:00                                                       08:00 PM s.com




Special Instructions                                                                                                       SubTotal                    1,400.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    1,400.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    1,400.00
                                                                                                                                                   AMC 9
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 18 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2111637
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 03-Mar-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                     Theatre
                                                                                                               76312               03850 Easton Town Center 30
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            03-Mar-2018
Screening;Date Film Title              City           State    Time      Screening Confirm    Channel             Description                           Amount
                Midnight Sun           COLUMBUS       OH       06:30 PM- bcampbell@openroadfi Promo/VVOM          Technician Fee                         660.00
                                                               08:30 PM ms.com
                                                                                                                  Auditorium Fee                       2,500.00
                                                                                                                  Microphone - Handheld                  100.00




Special Instructions                                                                                                      SubTotal                     3,260.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                     3,260.00

                                                                                                              Payments and Credits                         0.00
                                                                                                               Outstanding Balance                     3,260.00
                                                                                                                                                  AMC 10
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 19 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111600
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  05-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                     Theatre
                                                                                                               76312                    01330 River East 21
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
IMMEDIATE            05-Mar-2018
Screening Date Film Title              City           State    Time      Screening;Confirm   Channel               Description                           Amount
                Midnight Sun           CHICAGO        IL       07:10 PM- MChasin@openroadfil Promo/VVOM            Technician Fee                         660.00
                                                               09:00 PM ms.com
                                                                                                                   Auditorium Fee                       1,550.00
                                                                                                                   Lobby                                  250.00




Special Instructions                                                                                                       SubTotal                     2,460.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                     2,460.00

                                                                                                               Payments and Credits                         0.00
                                                                                                                Outstanding Balance                     2,460.00
                                                                                                                                                   AMC 11
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 20 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110604
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  07-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                                76312                 08800 Pacific Place 11
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           07-Mar-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel               Description                             Amount
2018/03/07      Midnight Sun           SEATTLE        WA       10:00 AM- MChasin@openroadfil Trade                 Auditorium Fee                           345.00
10:00:00                                                       12:00 PM ms.com




Special Instructions                                                                                                       SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        345.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        345.00
                                                                                                                                                  AMC 12
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 21 of 88



 CI


Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110625
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  07-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                     Theatre
                                                                                                                76312                  26540 Georgetown 14
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           07-Mar-2018
ScreeningDate Film Title               City y    State         Time      Screening Confirm   Channel               Description                             Amount
2018/03/07      Midnight Sun           WASHINGTO DC            10:00 AM- MChasin@openroadfil Trade                 Auditorium Fee                           345.00
10:00:00                               N                       12:00 PM ms.com




Special Instructions                                                                                                       SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        345.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        345.00
                                                                                                                                                  AMC 13
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 22 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110729
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  07-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                  04100 Phipps Plaza 14
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
 IMMEDIATE           07-Mar-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel               Description                             Amount
2018/03/07      Midnight Sun           ATLANTA        GA       10:00 AM- MChasin@openroadfil Trade                 Auditorium Fee                           345.00
10:00:00                                                       12:00 PM ms.com




Special Instructions                                                                                                       SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        345.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        345.00
                                                                                                                                                  AMC 14
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 23 of 88



 Cr=



Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2111416
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 07-Mar-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                     Theatre
                                                                                                              76312                    01590 Northpark 15
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            07-Mar-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel              Description                           Amount
                Midnight Sun           DALLAS         TX       07:00 PM- MChasin@openroadfil PromoANOM            Multi-Purpose Room                     250.00
                                                               09:15 PM ms.com
                                                                                                                  Auditorium Fee                        725.00
                                                                                                                  Microphone - Handheld                 300.00




Special Instructions                                                                                                      SubTotal                     1,275.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                     1,275.00

                                                                                                              Payments and Credits                        0.00
                                                                                                               Outstanding Balance                    1,275.00
                                                                                                                                                 AMC 15
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 24 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111584
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  07-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                  00380 Town Center 20
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           07-Mar-2018
Screening;Date Film Title              City I         State    Time      Screening Confirm   Channel               Description                             Amount
2018/03/07      Midnight Sun           LEAWOOD        KS       10:00 AM- MChasin@openroadfil Trade                 Auditorium Fee                           345.00
10:00:00                                                       12:00 PM ms.com




Special Instructions                                                                                                       SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        345.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        345.00
                                                                                                                                                  AMC 16
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 25 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110675
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  08-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                                76312                   23250 Metreon 15
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           08-Mar-2018
Screening Date Film Tifie -            City      State         Time      Screening Confirm   Channel               Description                             Amount
2018/03/08      Midnight Sun           SAN       CA            01:00 PM- bwoods@openroadfilm Press                 Auditorium Fee                           500.00
13:00:00                               FRANCISCO               02:00 PM s.com




Special Instructions                                                                                                       SubTotal                        500.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        500.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        500.00
                                                                                                                                                  AMC 17
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 26 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110788
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  09-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                                76312               26570 Boston Common 19
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            09-Mar-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel               Description                             Amount
2018/03/09      Midnight Sun           BOSTON         MA       11:30 AM- MChasin@openroadfil Press                 Auditorium Fee                           400.00
11:30:00                                                       01:30 PM ms.com




Special Instructions                                                                                                       SubTotal                        400.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        400.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        400.00 _
                                                                                                                                                  AMC 18
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 27 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111239
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  09-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                  Theatre
                                                                                                                76312             06510 Rosedale Center 14
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            09-Mar-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel               Description                          Amount
                Midnight Sun           ROSEVILLE      MN       06:00 PM- MChasin@openroadfil Promo/WOM             Multi-Purpose Room                    250.00
                                                               08:00 PM ms.com
                                                                                                                   Technician Fee                        660.00
                                                                                                                   Lobby                                 250.00
                                                                                                                   Auditorium Fee                      2,000.00
                                                                                                                   Microphone - Handheld                 100.00




Special Instructions                                                                                                       SubTotal                    3,260.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    3,260.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    3,260.00
                                                                                                                                                  AMC 19
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 28 of 88




   -

Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110423
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  12-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                    23250 Metreon 15
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
IMMEDIATE           12-Mar-2018
Screening Date Film Title              City      State         Time      Screening Confirm    Channel              Description                          Amount
                Midnight Sun           SAN       CA            06:00 PM- bcampbell@openroadfilPromo/WOM            Auditorium Fee                      3,350.00
                                       FRANCISCO               09:00 PM ms.com
                                                                                                                   Microphone - Handheld                   300.00
                                                                                                                   Technician Fee                          660.00




Special Instructions                                                                                                       SubTotal                    4,310.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    4,310.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    4,310.00
                                                                                                                                                  AMC 20
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 29 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110717
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  14-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                     Theatre
                                                                                                                76312                  02450 Century City 15
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            14-Mar-2018
Screening Date Film Title              City           State    Time      Screening Confirm     Channel             Description                           Amount
                Midnight Sun           LOS            CA       07:00 PM- abittner@openroadfilm Press               Concessions                            572.34
                                       ANGELES                 09:00 PM s.com
                                                                                                                   Auditorium Fee                       1,750.00




Special Instructions                                                                                                       SubTotal                     2,322.34
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                     2,322.34

                                                                                                               Payments and Credits                         0.00
                                                                                                                Outstanding Balance                     2,322.34
                                                                                                                                                   AMC 21
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 30 of 88



 pmc

Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2111573
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 20-Mar-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                               76312                   00790 Hamilton 24
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
IMMEDIATE            20-Mar-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel              Description                             Amount
2018/03/20      Midnight Sun           HAMILTON       NJ       10:00 AM- MChasin@openroadfil Press                Auditorium Fee                           345.00
10:00:00                                                       12:00 PM ms.com




Special Instructions                                                                                                      SubTotal                         345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                         345.00

                                                                                                              Payments and Credits                           0.00
                                                                                                               Outstanding Balance                         345.00
                                                                                                                                                 AMC 22
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 31 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111164
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  21-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                     Theatre
                                                                                                                76312                   04340 Van Ness 14
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE          21-Mar-2018
Screening Date Film Title              City      State         Time      Screening Confirm   Channel               Description                          Amount
2018/03/21      Midnight Sun           SAN       CA            07:30 PM- bwoods@openroadfilm Promo/WOM             Auditorium Fee                       ,600.00
19:30:00                               FRANCISCO               09:30 PM s.corn




Special Instructions                                                                                                       SubTotal                    1,600.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    1,600.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    1,600.00
                                                                                                                                                  AMC 23
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 32 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2111278
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 21-Mar-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                               76312                    00060 Esquire 7
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           21-Mar-2018
Screening;Date Film Title              City        State       Time      Screening Confirm   Channel              Description                             Amount
2018/03/21      Midnight Sun           SAINT LOUIS MO          07:00 PM- MChasin@openroadfil Promo/VVOM           Auditorium Fee                           975.00
19:00:00                                                       09:00 PM ms.com




Special Instructions                                                                                                      SubTotal                        975.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        975.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        975.00
                                                                                                                                                 AMC 24
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 33 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111319
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  21-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                                76312                  06100 Studio 29 - KC
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE          21-Mar-2018
Screening Date Film Title              City           State    Time      Screening;Confirm   Channel               Description                             Amount
2018/03/21      Midnight Sun           OLATHE         KS       07:00 PM- MChasin@openroadfil Promo/WOM             Auditorium Fee                           685.00
19:00:00                                                       09:00 PM ms.com




Special Instructions                                                                                                       SubTotal                        685.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        685.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        685.00
                                                                                                                                                  AMC 25
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 34 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2111389
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 21-Mar-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                              76312                04840 Elmwood Palace 20
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
 IMMEDIATE          21-Mar-2018
Screening;Date Film Title              City           State    Time      Screening Confirm   Channel              Description                             Amount
2018/03/21      Midnight Sun           HARAHAN        LA       07:30 PM- MChasin@openroadfil Promo/WOM            Auditorium Fee                           635.00
19:30:00                                                       09:30 PM ms.com




Special Instructions                                                                                                      SubTotal                        635.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        635.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        635.00
                                                                                                                                                 AMC 26
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 35 of 88



ICIMC



Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2111386
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  22-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                   21120 19th St East 6
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            22-Mar-2018
ScreeningDate Film Title               City           State    Time      Screening Confirm     Channel             Description                           Amount
2018/03/22      Midnight Sun           NEW YORK       NY       07:00 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                       3,150.00
19:00:00                                                       09:00 PM s.com




Special Instructions                                                                                                       SubTotal                     3,150.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                     3,150.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    3,150.00
                                                                                                                                                  AMC 27
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 36 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2111702
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 22-Mar-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                              76312                26570 Boston Common 19
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
 IMMEDIATE           22-Mar-2018
Screening Date Film Title              City           State   Time      Screening Confirm   Channel               Description                          Amount
2018/03/22      Midnight Sun           BOSTON         MA      07:00 PM- bwoods@openroadfilm Promo/WOM             Auditorium Fee                      1,250.00
19:00:00                                                      09:30 PM s.com




Special Instructions                                                                                                      SubTotal                    1,250.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                    1,250.00

                                                                                                              Payments and Credits                        0.00
                                                                                                               Outstanding Balance                    1,250.00
                                                                                                                                                 AMC 28
                                         Case 18-12012-LSS              Doc 984-2       Filed 06/11/20   Page 37 of 88



 0     C


Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110518
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  31-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                               76312                  02880 Sunset Place 24
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms               Due Date
IMMEDIATE            31-Mar-2018
Screening Date Screening Title         City           State   Time        Screening;Confirm     Type               Coding Description                      Amount
                Midnight Sun           South Miami    FL      6:30 PM     TDee@alliedim.com     Promo/VVOM         2/14/2018SCREENING RENTAL                585.21

                                                                                                                            SALES TAX                       39.79




Special Instructions                                                                                                       SubTotal                        625.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        625.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        625.00
                                                                                                                                                  AMC 29
                                         Case 18-12012-LSS               Doc 984-2      Filed 06/11/20   Page 38 of 88



 °MC



Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110538
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  31-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                                76312                   05880 Aventura 24
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            31-Mar-2018
Screening Date Screening Title         City           State    Time        Screening Confirm    Type               Coding Description                      Amount
                Midnight Sun           Aventura       FL       7:30 PM     TDee@alliedim.com    Promo/VVOM         3/21/2018SCREENING RENTAL                632.02

                                                                                                                            SALES TAX                        42.98




Special Instructions                                                                                                       SubTotal                         675.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                         675.00

                                                                                                               Payments and Credits                           0.00
                                                                                                                Outstanding Balance                         675.00
                                                                                                                                                  AMC 30
                                         Case 18-12012-LSS              Doc 984-2       Filed 06/11/20   Page 39 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2110539
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  31-Mar-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                 Theatre
                                                                                                               76312              07010 Westshore Plaza 14
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            31-Mar-2018
Screening Date Screening Title b       City           State   Time        Screening Confirm     Type               Coding Description                   Amount
                Midnight Sun           Tampa          FL      7:30 PM     TDee@alliedim.com     PromoNVOM          3/21/2018SCREENING RENTAL             678.84

                                                                                                                            SALES TAX                      46.16




Special Instructions                                                                                                       SubTotal                        725.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        725.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        725.00
                                                                                                                                                  AMC 31
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 40 of 88



   rn

Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113184
12301 Wilshire Blvd                                                                                       Billing Date               Purchase Order Number
LOS ANGELES, CA 90025                                                                                     10-May-2018
                                                                                                        Customer Number                     Theatre
Remit To:                                                                                                     76312                   02450 Century City 15
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           10-May-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel              Description                              Amount
2018/05/10      Show Dogs              LOS            CA       10:00 AM- MChasin@openroadfil Trade                Auditorium Fee                            525.00
10:00:00                               ANGELES                 10:00 AM ms.com




Special Instructions                                                                                                      SubTotal                         525.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                         525.00

                                                                                                              Payments and Credits                           0.00
                                                                                                               Outstanding Balance                         525.00
                                                                                                                                                  AMC 32
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 41 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113222
12301 Wilshire Blvd                                                                                        Billing Date               Purchase Order Number
LOS ANGELES, CA 90025                                                                                      10-May-2018
                                                                                                         Customer Number                    Theatre
Remit To:                                                                                                      76312                  04100 Phipps Plaza 14
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           10-May-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel               Description                             Amount
2018/05/10      Show Dogs              ATLANTA        GA       10:00 AM- MChasin@openroadfil Trade                 Auditorium Fee                           345.00
10:00:00                                                       10:00 AM ms.com




Special Instructions                                                                                                       SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        345.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        345.00
                                                                                                                                                  AMC 33
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 42 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113261
12301 Wilshire Blvd                                                                                        Billing Date              Purchase Order Number
LOS ANGELES, CA 90025                                                                                     10-May-2018
                                                                                                        Customer Number                     Theatre
Remit To:                                                                                                      76312                  26540 Georgetown 14
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           10-May-2018
ScreeningDate FilmTitle                City      State         Time      Screening Confirm   Channel              Description                             Amount
2018/05/10      Show Dogs              WASHINGTO DC            10:00 AM- MChasin@openroadfil Trade                Auditorium Fee                           345.00
10:00:00                               N                       10:00 AM ms.com




Special Instructions                                                                                                      SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        345.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        345.00
                                                                                                                                                 AMC 34
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 43 of 88



  OMC



Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113513
12301 Wilshire Blvd                                                                                        Billing Date               Purchase Order Number
LOS ANGELES, CA 90025                                                                                      10-May-2018
                                                                                                         Customer Number                     Theatre
Remit To:                                                                                                      76312                   00380 Town Center 20
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           10-May-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel               Description                             Amount
2018/05/10      Show Dogs              LEAWOOD        KS       10:00 AM- MChasin@openroadfil Trade                 Auditorium Fee                           345.00
10:00:00                                                       10:00 AM ms.com




Special Instructions                                                                                                       SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        345.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        345.00
                                                                                                                                                  AMC 35
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 44 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2112344
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  12-May-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                     Theatre
                                                                                                             1922205                    01330 River East 21
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           12-May-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel              Description                              Amount
2018/05/12      Show Dogs              CHICAGO        IL      11:00 AM- abittner@openroadfilm Promo/WOM            Auditorium Fee                            605.00
11:00:00                                                      11:00 AM s.com




Special Instructions                                                                                                       SubTotal                         605.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                         605.00

                                                                                                               Payments and Credits                           0.00
                                                                                                                Outstanding Balance                         605.00
                                                                                                                                                   AMC 36
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 45 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2112481
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  12-May-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                06510 Rosedale Center 14
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           12-May-2018
Screening Date Film Title              City           State    Time     Screening Confirm     Channel              Description                             Amount
2018/05/12      Show Dogs              ROSEVILLE      MN       11:00 AM abittner@openroadfilm Promo/WOM            Auditorium Fee                           605.00
11:00:00                                                       11:00 AM s.com




Special Instructions                                                                                                       SubTotal                        605.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        605.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        605.00
                                                                                                                                                  AMC 37
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 46 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2112603
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  12-May-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                   06100 Studio 29 - KC
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           12-May-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel              Description                             Amount
2018/05/12      Show Dogs              OLATHE         KS      10:00 AM- abittner@openroadfilm Promo/WOM            Auditorium Fee                           605.00
10:00:00                                                      10:00 AM s.com




Special Instructions                                                                                                       SubTotal                        605.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        605.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        605.00
                                                                                                                                                  AMC 38
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 47 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2112608
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 12-May-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                            1922205                     00060 Esquire 7
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           12-May-2018
Screening Date Film Title              City        State      Time      Screening Confirm     Channel             Description                             Amount
2018/05/12      Show Dogs              SAINT LOUIS MO         10:00 AM- abittner@openroadfilm Promo/WOM           Auditorium Fee                           630.00
10:00:00                                                      10:00 AM s.com




Special Instructions                                                                                                      SubTotal                        630.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        630.00

                                                                                                              Payments and Credits                           0.00
                                                                                                               Outstanding Balance                         630.00
                                                                                                                                                 AMC 39
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 48 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113034
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 12-May-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                            1922205                  02880 Sunset Place 24
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           12-May-2018
Screening Date Film Title              City        State      Time        Screening Confirm     Channel           Description                             Amount
2018/05/12      Show Dogs              SOUTH MIAMI FL         11:00 AM-   abittner@openroadfilm Promo/WOM         Auditorium Fee                           589.89
11:00:00                                                      11:00 AM    s.com
2018/05/12      Show Dogs              SOUTH MIAMI FL         11:00 AM-   abittner@openroadfilm Promo/WOM         SALES TAX                                40.11
11:00:00                                                      11:00 AM    scorn




Special Instructions                                                                                                      SubTotal                         630.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                         630.00

                                                                                                              Payments and Credits                           0.00
                                                                                                               Outstanding Balance                         630.00
                                                                                                                                                 AMC 40
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 49 of 88



 C1MC



Bill To:                                                                                                                    Invoice
Global Road Entertainment                                                                                                   2113180
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  12-May-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                     Theatre
                                                                                                             1922205                    01330 River East 21
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           12-May-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel              Description                              Amount
2018/05/12      Show Dogs              CHICAGO        IL      11:00 AM- abittner@openroadfilm Promo/WOM            Lobby                                     250.00
11:00:00                                                      11:00 AM s.com




Special Instructions                                                                                                       SubTotal                         250.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                         250.00

                                                                                                               Payments and Credits                           0.00
                                                                                                                Outstanding Balance                         250.00
                                                                                                                                                   AMC 41
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 50 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2112384
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 12-May-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                               76312                 02550 Studio 30 - HOU
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            12-May-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel             Description                             Amount
2018/05/12      Show Dogs              HOUSTON        TX      11:00 AM- jkaiser@openroadfilms.Promo/WOM           Auditorium Fee                           630.00
11:00:00                                                      11:00 AM corn




Special Instructions                                                                                                      SubTotal                        630.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        630.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        630.00
                                                                                                                                                 AMC 42
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 51 of 88



 orno



Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113220
12301 Wilshire Blvd                                                                                        Billing Date               Purchase Order Number
LOS ANGELES, CA 90025                                                                                      12-May-2018
                                                                                                         Customer Number                     Theatre
Remit To:                                                                                                      76312                  05040 Assembly Row 12
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            12-May-2018
Screening Date Film`Title              City 1     State        Time      Screening Confirm    Channel              Description                          Amount
2018/05/12      Show Dogs              SOMERVILLE MA           10:00 AM- bcampbell@openroadfilPromo/WOM            Auditorium Fee                        630.00
                                                               10:00 AM ms.com
                                                                                                                   Auditorium Fee                        630.00




Special Instructions                                                                                                       SubTotal                    1,260.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    1,260.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    1,260.00
                                                                                                                                                  AMC 43
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 52 of 88



 cts

Bill To:                                                                                                                    Invoice
Global Road Entertainment                                                                                                   2113562
12301 Wilshire Blvd                                                                                        Billing Date               Purchase Order Number
LOS ANGELES, CA 90025                                                                                      12-May-2018
                                                                                                         Customer Number                     Theatre
Remit To:                                                                                                      76312                     00530 Orchard 12
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           12-May-2018
Screening;Date Film Title              City       State        Time      Screening Confirm     Channel             Description                             Amount
2018/05/12      Show Dogs              WESTMINSTE CO           10:00 AM- abittner@openroadfilm Promo/WOM           Lobby                                    250.00
                                       R                       10:00 AM s.com
                                                                                                                   Auditorium Fee                           605.00




Special Instructions                                                                                                       SubTotal                         855.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                         855.00

                                                                                                               Payments and Credits                           0.00
                                                                                                                Outstanding Balance                         855.00
                                                                                                                                                  AMC 44
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 53 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113216
2049 Century Park East                                                                                     Billing Date            Purchase Order Number
4th Floor                                                                                                  16-May-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                26570 Boston Common 19
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           16-May-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel              Description                           Amount
2018/05/16      Hotel Artemis          BOSTON         MA      01:00 PM- abittner@openroadfilm Press                Auditorium Fee                         500.00
13:00:00                                                      01:00 PM s.com




Special Instructions                                                                                                       SubTotal                      500.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                      500.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                      500.00
                                                                                                                                                AMC 45
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 54 of 88



 OMC



Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2112373
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 16-May-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                     Theatre
                                                                                                               76312               00240 Streets of St. Charles
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           16-May-2018
Screening Date Film Title              City       State       Time      Screening ConfirM     Channel             Description                               Amount
2018/05/16      Show Dogs              ST CHARLES MO          03:30 PM- jkaiser@openroadfilms.PromoNVOM           Auditorium Fee                             525.00
15:30:00                                                      03:30 PM com




Special Instructions                                                                                                      SubTotal                           525.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                           525.00

                                                                                                              Payments and Credits                             0.00
                                                                                                               Outstanding Balance                           525.00
                                                                                                                                                   AMC 46
                                          Case 18-12012-LSS            Doc 984-2        Filed 06/11/20   Page 55 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113669
12301 Wilshire Blvd                                                                                         Billing Date              Purchase Order Number
LOS ANGELES, CA 90025                                                                                      30-May-2018
                                                                                                         Customer Number                     Theatre
Remit To:                                                                                                       76312                  02450 Century City 15
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           30-May-2018
Screening Date Film Title              City 5         State    Time      Screening Confirm   Channel               Description                              Amount
2018/05/30      Hotel Artemis          LOS            CA       10:00 AM- MChasin@openroadfil Trade                 Auditorium Fee                            525.00
10:00:00                               ANGELES                 10:00 AM ms.com




Special Instructions                                                                                                       SubTotal                         525.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                         525.00

                                                                                                               Payments and Credits                           0.00
                                                                                                                Outstanding Balance                         525.00
                                                                                                                                                   AMC 47
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 56 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113676
12301 Wilshire Blvd                                                                                        Billing Date              Purchase Order Number
LOS ANGELES, CA 90025                                                                                     30-May-2018
                                                                                                        Customer Number                     Theatre
Remit To:                                                                                                      76312                  26540 Georgetown 14
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           30-May-2018
Screening Date Film`Title              City <    State         Time      Screening Confirm   Channel              Description                             Amount
2018/05/30      Hotel Artemis          WASHINGTO DC            10:00 AM- MChasin@openroadfil Trade                Auditorium Fee                           345.00
10:00:00                               N                       10:00 AM ms.com




Special Instructions                                                                                                      SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        345.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        345.00
                                                                                                                                                 AMC 48
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 57 of 88



 OM:0


Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113707
12301 Wilshire Blvd                                                                                         Billing Date              Purchase Order Number
LOS ANGELES, CA 90025                                                                                      30-May-2018
                                                                                                         Customer Number                    Theatre
Remit To:                                                                                                       76312                 08800 Pacific Place 11
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           30-May-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel               Description                              Amount
2018/05/30      Hotel Artemis          SEATTLE        WA       10:00 AM- MChasin@openroadfil Trade                 Auditorium Fee                            345.00
10:00:00                                                       10:00 AM ms.com




Special Instructions                                                                                                       SubTotal                         345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                         345.00

                                                                                                               Payments and Credits                           0.00
                                                                                                                Outstanding Balance                         345.00
                                                                                                                                                   AMC 49
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 58 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113722
12301 Wilshire Blvd                                                                                       Billing Date               Purchase Order Number
LOS ANGELES, CA 90025                                                                                     30-May-2018
                                                                                                        Customer Number                    Theatre
Remit To:                                                                                                     76312                  04100 Phipps Plaza 14
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            30-May-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel              Description                             Amount
2018/05/30      Hotel Artemis          ATLANTA        GA       10:00 AM- MChasin@openroadfil Trade                Auditorium Fee                           345.00
10:00:00                                                       10:00 AM ms.com




Special Instructions                                                                                                      SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        345.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        345.00
                                                                                                                                                 AMC 50
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 59 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2115742
12301 Wilshire Blvd                                                                                        Billing Date              Purchase Order Number
LOS ANGELES, CA 90025                                                                                     30-May-2018
                                                                                                        Customer Number                    Theatre
Remit To:                                                                                                      76312                 00380 Town Center 20
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           30-May-2018
Screening Date Film Title              City           State    Time      Screening Confirm   Channel              Description                             Amount
2018/05/30      Hotel Artemis          LEAWOOD        KS       10:00 AM- MChasin@openroadfil Trade                Auditorium Fee                           345.00
10:00:00                                                       10:00 AM ms.com




Special Instructions                                                                                                      SubTotal                        345.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        345.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        345.00
                                                                                                                                                 AMC 51
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 60 of 88



 ono

Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2114969
12301 Wilshire Blvd                                                                                        Billing Date              Purchase Order Number
LOS ANGELES, CA 90025                                                                                     02-Jun-2018
                                                                                                        Customer Number                    Theatre
Remit To:                                                                                                      76312                   02180 Burbank 16
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           02-Jun-2018
Screening Date Film Title              City           State   Time      Screening Confirm   Channel               Description                          Amount
2018/06/02      Playmobil              BURBANK        CA      02:00 PM- MChasin@openroadfil Research              Auditorium Fee                      6,500.00
                                                              02:00 PM ms.com
                                                                                                                  Technician Fee                          660.00




Special Instructions                                                                                                      SubTotal                    7,160.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                    7,160.00

                                                                                                              Payments and Credits                        0.00
                                                                                                               Outstanding Balance                    7,160.00
                                                                                                                                                 AMC 52
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 61 of 88



 Of



Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113427
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 05-Jun-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                            1922205                  08800 Pacific Place 11
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            05-Jun-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel             Description                           Amount
2018/06/05      Hotel Artemis          SEATTLE        WA      07:00 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                       1,025.00
19:00:00                                                      07:00 PM s.com




Special Instructions                                                                                                      SubTotal                     1,025.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                     1,025.00

                                                                                                              Payments and Credits                         0.00
                                                                                                               Outstanding Balance                     1,025.00
                                                                                                                                                  AMC 53
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 62 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113497
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  05-Jun-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                04860 Clearview Palace 12
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           05-Jun-2018
Screening Date Film Title              City           State    Time      Screening Confirm     Channel             Description                             Amount
2018/06/05      Hotel Artemis          METAIRIE       LA       07:00 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                           705.00
19:00:00                                                       07:00 PM scorn




Special Instructions                                                                                                       SubTotal                        705.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        705.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        705.00
                                                                                                                                                  AMC 54
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 63 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113409
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  06-Jun-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                  01900 Desert Ridge 18
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel              Description                          Amount
2018/06/06      Hotel Artemis          PHOENIX        AZ      07:00 PM- abittner@openroadfilm Promo/WOM            Auditorium Fee                        705.00
19:00:00                                                      07:00 PM s.com
                                                                                                                   Auditorium Fee                        685.00




Special Instructions                                                                                                       SubTotal                    1,390.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    1,390.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    1,390.00
                                                                                                                                                  AMC 55
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 64 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113413
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  06-Jun-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                     05520 Empire 25
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel              Description                          Amount
2018/06/06      Hotel Artemis          NEW YORK       NY      08:00 PM- abittner@openroadfilm Promo/WOM            Auditorium Fee                      3,350.00
20:00:00                                                      08:00 PM s.com




Special Instructions                                                                                                       SubTotal                    3,350.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                    3,350.00

                                                                                                               Payments and Credits                        0.00
                                                                                                                Outstanding Balance                    3,350.00
                                                                                                                                                  AMC 56
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 65 of 88



;a

Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113441
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  06-Jun-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                     Theatre
                                                                                                             1922205                  02460 Mission Valley 20
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel              Description                           Amount
2018/06/06      Hotel Artemis          SAN DIEGO      CA      07:00 PM- abittner@openroadfilm Promo/WOM            Auditorium Fee                       1,675.00
19:00:00                                                      07:00 PM scorn




Special Instructions                                                                                                       SubTotal                      1,675.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                      1,675.00

                                                                                                               Payments and Credits                         0.00
                                                                                                                Outstanding Balance                     1,675.00
                                                                                                                                                   AMC 57
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 66 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113442
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 06-Jun-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                     Theatre
                                                                                                            1922205                    01330 River East 21
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
IMMEDIATE            06-Jun-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel             Description                           Amount
2018/06/06      Hotel Artemis          CHICAGO        IL      07:30 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                       1,150.00
19:30:00                                                      07:30 PM s.corn




Special Instructions                                                                                                      SubTotal                     1,150.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                     1,150.00

                                                                                                              Payments and Credits                         0.00
                                                                                                               Outstanding Balance                     1,150.00
                                                                                                                                                  AMC 58
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 67 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113446
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 06-Jun-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                            1922205                26570 Boston Common 19
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel             Description                          Amount
2018/06/06      Hotel Artemis          BOSTON         MA      07:00 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                      1,250.00
19:00:00                                                      07:00 PM scorn




Special Instructions                                                                                                      SubTotal                    1,250.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                    1,250.00

                                                                                                              Payments and Credits                        0.00
                                                                                                               Outstanding Balance                    1,250.00
                                                                                                                                                 AMC 59
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 68 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113448
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  06-Jun-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                  02880 Sunset Place 24
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
ScreeningDate Film Title               City        State      Time        Screening Confirm     Channel            Description                             Amount
2018/06/06      Hotel Artemis          SOUTH MIAMI FL         07:30 PM-   abittner@openroadfilm Promo/WOM          Auditorium Fee                           702.25
19:30:00                                                      07:30 PM    scorn
2018/06/06      Hotel Artemis          SOUTH MIAMI FL         07:30 PM-   abittner@openroadfilm Promo/WOM          SALES TAX                                47.75
19:30:00                                                      07:30 PM    atom




Special Instructions                                                                                                       SubTotal                        750.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        750.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        750.00
                                                                                                                                                  AMC 60
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 69 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113449
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 06-Jun-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                   Theatre
                                                                                                            1922205                07010 Westshore Plaza 14
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City           State   Time        Screening Confirm     Channel           Description                             Amount
2018/06/06      Hotel Artemis          TAMPA          FL      07:30 PM-   abittner@openroadfilm Promo/WOM         Auditorium Fee                           678.84
19:30.00                                                      07:30 PM    s.corn
2018/06/06      Hotel Artemis          TAMPA          FL      07:30 PM-   abittner@openroadfilm Promo/WOM         SALES TAX                                46.16
19:30:00                                                      07:30 PM    scorn




Special Instructions                                                                                                      SubTotal                        725.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        725.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        725.00
                                                                                                                                                 AMC 61
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 70 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113450
2049 Century Park East                                                                                    Billing Date               Purchase Order Number
4th Floor                                                                                                 06-Jun-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                     Theatre
                                                                                                            1922205                  02830 Altamonte Mall 18
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City      State        Time        Screening Confirm     Channel           Description                              Amount
2018/06/06      Hotel Artemis          ALTAMONTE FL           07:30 PM-   abittner@openroadfilm Promo/WOM         Auditorium Fee                            660.11
19:30:00                               SPRINGS                07:30 PM    scorn
2018/06/06      Hotel Artemis          ALTAMONTE FL           07:30 PM-   abittner@openroadfilm Promo/WOM         SALES TAX                                 44.89
19:30:00                               SPRINGS                07:30 PM    s.com




Special Instructions                                                                                                      SubTotal                         705.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                         705.00

                                                                                                              Payments and Credits                           0.00
                                                                                                               Outstanding Balance                         705.00
                                                                                                                                                  AMC 62
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 71 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113467
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  06-Jun-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                  08860 Mazza Gallerie 7
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City      State        Time      Screening:Confirm     Channel              Description                             Amount
2018/06/06      Hotel Artemis          WASHINGTO DC           07:30 PM- abittner@openroadfilm Promo/VVOM           Auditorium Fee                           900.00
19:30:00                               N                      07:30 PM s.com




Special Instructions                                                                                                       SubTotal                        900.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                        900.00

                                                                                                               Payments and Credits                          0.00
                                                                                                                Outstanding Balance                        900.00
                                                                                                                                                  AMC 63
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 72 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113469
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 06-Jun-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                            1922205                   25870 Waterfront 22
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening;Date Film Title              City      State        Time      Screening(Confirm     Channel             Description                             Amount
2018/06/06      Hotel Artemis          WEST      PA           07:30 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                           925.00
19:30:00                               HOMESTEAD              07:30 PM s.com




Special Instructions                                                                                                      SubTotal                        925.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                        925.00

                                                                                                              Payments and Credits                          0.00
                                                                                                               Outstanding Balance                        925.00
                                                                                                                                                 AMC 64
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 73 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113478
2049 Century Park East                                                                                     Billing Date               Purchase Order Number
4th Floor                                                                                                  06-Jun-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                    Theatre
                                                                                                             1922205                  99000 Corporate Office
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City           State   Time      Screening Confirm     Channel              Description                              Amount
2018/06/06      Hotel Artemis          BALTIMORE      MD      07:30 PM- abittner@openroadfilm Promo/WOM            Auditorium Fee                            735.00
19:30:00                                                      07:30 PM scorn




Special Instructions                                                                                                       SubTotal                         735.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                         735.00

                                                                                                               Payments and Credits                           0.00
                                                                                                                Outstanding Balance                         735.00
                                                                                                                                                   AMC 65
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 74 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113514
2049 Century Park East                                                                                    Billing Date            Purchase Order Number
4th Floor                                                                                                 06-Jun-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                 Theatre
                                                                                                            1922205                  41450 Kabuki 8
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film Title              City      State        Time      Screening Confirm     Channel             Description                          Amount
2018/06/06      Hotel Artemis          SAN       CA           07:00 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                      1,400.00
19:00:00                               FRANCISCO              07:00 PM s.com




Special Instructions                                                                                                      SubTotal                    1,400.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                    1,400.00

                                                                                                              Payments and Credits                     0.00
                                                                                                               Outstanding Balance                 1,400.00
                                                                                                                                              AMC 66
                                         Case 18-12012-LSS             Doc 984-2        Filed 06/11/20   Page 75 of 88




Bill To:                                                                                                                   Invoice
Global Road Entertainment                                                                                                  2113525
2049 Century Park East                                                                                      Billing Date              Purchase Order Number
4th Floor                                                                                                  06-Jun-2018
LOS ANGELES, CA 90067                                                                                    Customer Number                     Theatre
                                                                                                             1922205                   06100 Studio 29 - KC
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening`Date Film Title              City           State   Time      Screening Confirm     Channel              Description                              Amount
2018/06/06      Hotel Artemis          OLATHE         KS      07:00 PM- abittner@openroadfilm Promo/WOM            Auditorium Fee                            685.00
19:00:00                                                      07:00 PM scorn




Special Instructions                                                                                                       SubTotal                         685.00
To insure proper credit to your account, please include the invoice number on the check stub.                                 Total                         685.00

                                                                                                               Payments and Credits                           0.00
                                                                                                                Outstanding Balance                         685.00
                                                                                                                                                   AMC 67
                                         Case 18-12012-LSS             Doc 984-2       Filed 06/11/20   Page 76 of 88




Bill To:                                                                                                                  Invoice
Global Road Entertainment                                                                                                 2113548
2049 Century Park East                                                                                     Billing Date              Purchase Order Number
4th Floor                                                                                                 06-Jun-2018
LOS ANGELES, CA 90067                                                                                   Customer Number                    Theatre
                                                                                                            1922205                     00060 Esquire 7
Remit To:
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                Due Date
 IMMEDIATE           06-Jun-2018
Screening Date Film'Title              City        State      Time      Screening:Confirm     Channel             Description                             Amount
2018/06/06      Hotel Artemis          SAINT LOUIS MO         07:00 PM- abittner@openroadfilm Promo/WOM           Auditorium Fee                           975.00
19:00:00                                                      07:00 PM s.com




Special Instructions                                                                                                      SubTotal                         975.00
To insure proper credit to your account, please include the invoice number on the check stub.                                Total                         975.00

                                                                                                              Payments and Credits                           0.00
                                                                                                               Outstanding Balance                         975.00
                                                                                                                                                 AMC 68
                                           Case 18-12012-LSS               Doc 984-2            Filed 06/11/20   Page 77 of 88




Bill To:                                                                                                                                 Invoice
Open Road Films
12301 Wilshire Blvd. Suite 600                                                                                                          9044491
LOS ANGELES. CA 90025                                                                                              Billing Date                     Customer Number
Attn: Liz Deutsch
                                                                                                                   07-Mar-2018                           79291
Remit To:
                                                                                                                                  Purchase OrderNumber
AMC Theatres
13731 Collections Center Drive
CHICAGO. IL 60693
 Terms                                                                Due Date
30 NET                                                                06-Apr-2018
Description                                                                                                                                              Extended Amount

                                                                                                                                                                 25.000.00
MIDNIGTH SUN —AMC Stubs Screenings, 25 Locations


Special Instructions                                                                                                                    SubTota I                 25,000.00
To insure proper credit to your account, please include the invoice number on the check stub.                                              Total                  25,000.00

                                                                                                                         Payments and Credits                          0.00
                                                                                                                          Outstanding Balance                     25,000.00




                                                                                                                                                             AMC 69
                                           Case 18-12012-LSS               Doc 984-2            Filed 06/11/20   Page 78 of 88




Bill To:                                                                                                                                 Invoice
Global Road Entertainment, LLC
2049 Century Park East, 4th Floor                                                                                                       9045268
LOS ANGELES, CA 90067                                                                                              Billing Date                     Customer Number
Remit To:                                                                                                          06-Apr-2018                            79291
AMC Theatres                                                                                                                      Purchase Order Number
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                                                               Due Date
30 NET                                                              06-May-2018
Description                                                                                                                                               Extended Amount

                                                                                                                                                                  41,362.41
Q1-18 Film Rebate — Promoted Content (Midnight Sun, 2.48% net admissions revenue)


Special Instructions                                                                                                                    SubTotal                  41,362.41
To insure proper credit to your account, please include the invoice number on the check stub.                                              Total                  41,362.41

                                                                                                                         Payments and Credits                          0.00
                                                                                                                          Outstanding Balance                     41,362.41




                                                                                                                                                              AMC 70
                                           Case 18-12012-LSS               Doc 984-2            Filed 06/11/20   Page 79 of 88




Bill To:                                                                                                                             Invoice
Global Road Entertainment, LLC
2049 Century Park East, 4th Floor                                                                                                   9046119
LOS ANGELES, CA 90067                                                                                              Billing Date                 Customer Number
Attn: Liz Deutsch
                                                                                                                   17-May-2018                        1921209
Remit To:                                                                                                                     Purchase Order Number
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
 Terms                                                                Due Date
30 NET                                                                16-Jun-2018
Description                                                                                                                                           Extended Amount

                                                                                                                                                                180,000.00
HOTEL ARTEMIS trailer placement at AMC: Incremental 40% of DEADPOOL 2 screens at AMC (80% of screens overall)


Special Instructions                                                                                                                SubTotal                    180,000.00
To insure proper credit to your account, please include the invoice number on the check stub.                                          Total                    180,000.00

                                                                                                                         Payments and Credits                         0.00
                                                                                                                          Outstanding Balance                   180,000.00




                                                                                                                                                           AMC 71
                                           Case 18-12012-LSS               Doc 984-2            Filed 06/11/20   Page 80 of 88




Bill To:                                                                                                                                 Invoice
Global Road Entertainment, LLC
2049 Century Park East, 4th Floor                                                                                                       9046954A
LOS ANGELES, CA 90067                                                                                              Billing Date                     Customer Number
Liz Deutsch
                                                                                                                   11-Jul-2018                            1921209
Remit To:                                                                                                                         Purchase Order Number
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                                                               Due Date
30 NET                                                              10-Aug-2018
Description                                                                                                                                               Extended Amount


Q2-18 Promoted Content Partnership:
                                                                                                                                                                    12,076.02
Midnight Sun (2.48% net admissions of $486,936.17)



Special Instructions                                                                                                                    SubTotal                    12,076.02
To insure proper credit to your account, please include the invoice number on the check stub.                                              Total                    12,076.02

                                                                                                                         Payments and Credits                            0.00
                                                                                                                          Outstanding Balance                       12,076.02




                                                                                                                                                               AMC 72
                                           Case 18-12012-LSS               Doc 984-2            Filed 06/11/20   Page 81 of 88


 CUM


Bill To:                                                                                                                                 Invoice
Global Road Entertainment, LLC
2049 Century Park East, 4th Floor                                                                                                       90469546
LOS ANGELES, CA 90067                                                                                              Billing Date                    Customer Number
Liz Deutsch
                                                                                                                   11-Jul-2018                            1921209
Remit To:
                                                                                                                                  Purchase Order Number
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                                                               Due Date
30 NET                                                              10-Aug-2018
Description                                                                                                                                               Extended Amount


02-18 Promoted Content Partnership:
                                                                                                                                                                    136,127.87
Show Dogs (4% net admissions of $3,403,196.88)



Special Instructions                                                                                                                    SubTotal                    136,127.87
To insure proper credit to your account, please include the invoice number on the check stub.                                              Total                    136,127.87

                                                                                                                         Payments and Credits                             0.00
                                                                                                                          Outstanding Balance                       136,127.87




                                                                                                                                                               AMC 73
                                           Case 18-12012-LSS               Doc 984-2            Filed 06/11/20   Page 82 of 88


 O TIC


Bill To:                                                                                                                             Invoice
Global Road Entertainment, LLC
2049 Century Park East, 4th Floor                                                                                                   9046954C
LOS ANGELES, CA 90067                                                                                              Billing Date                 Customer Number
Liz Deutsch
                                                                                                                   11-Jul-2018                        1921209
Remit To:
                                                                                                                              Purchase Order Number
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                                                               Due Date
30 NET                                                              10-Aug-2018
Description                                                                                                                                           Extended Amount

Q2-18 Promoted Content Partnership:
                                                                                                                                                                65,946.12
Hotel Artemis (4% net admissions of $1,648,653.13)



Special Instructions                                                                                                                SubTotal                    65,946.12
To insure proper credit to your account, please include the invoice number on the check stub.                                          Total                    65,946.12

                                                                                                                         Payments and Credits                        0.00
                                                                                                                          Outstanding Balance                   65,946.12




                                                                                                                                                           AMC 74
                                           Case 18-12012-LSS               Doc 984-2            Filed 06/11/20   Page 83 of 88




Bill To:                                                                                                                                 Invoice
Global Road Entertainment, LLC
12301 Wilshire Blvd. Suite 600                                                                                                          9048071
LOS ANGELES, CA 90025                                                                                              Billing Date                     Customer Number
Liz Deutsch
                                                                                                                   09-Oct-2018                            1921209
Remit To:                                                                                                                         Purchase Order Number
AMC Theatres
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                                                               Due Date
30 NET                                                              08-Nov-2018
Description                                                                                                                                               Extended Amount

                                                                                                                                                                    61,978.00
Q3-18 Promoted Content Partnership

Special Instructions                                                                                                                    SubTotal                    61,978.00
To insure proper credit to your account, please include the invoice number on the check stub.                                              Total                    61,978.00

                                                                                                                         Payments and Credits                            0.00
                                                                                                                          Outstanding Balance                       61,978.00




                                                                                                                                                               AMC 75
Case 18-12012-LSS   Doc 984-2   Filed 06/11/20   Page 84 of 88




           M
          414
          •1ml
          in
          • isol

           "0
           Pig
                                           Case 18-12012-LSS               Doc 984-2        Filed 06/11/20   Page 85 of 88




Bill To:
Global Road Entertainment, LLC                                                                                                    Invoice
12301 Wilshire Blvd. Suite 600                                                                                                    9047380
LOS ANGELES, CA 90025
                                                                                                                Billing Date                 Customer Number
Liz Deutsch
                                                                                                               15-Aug-2018                         1921209
Remit To:
AMC Theatres                                                                                                               Purchase Order Number
13731 Collections Center Drive
CHICAGO, IL 60693
Terms                                                               Due Date
30 NET                                                              14-Sep-2018
Description                                                                                                                                        Extended Amount

A.X.L. — Digital Campaign                                                                                                                                    155,000.00



Special Instructions                                                                                                             SubTotal                    155,000.00
To insure proper credit to your account, please include the invoice number on the check stub.                                       Total                    155,000.00
                                                                                                                      Payments and Credits                         0.00
                                                                                                                       Outstanding Balance                   155,000.00
             Case 18-12012-LSS              Doc 984-2        Filed 06/11/20   Page 86 of 88




                                          SUMMARY OF CLAIM

                                       United States Bankruptcy Court
                                            District of Delaware
                                          Case No. 18-12012-LSS


       American Multi-Cinema, Inc. ("AMC" or "AMC Theatres") asserts a total general
unsecured claim of $759,181.78 against Debtor Open Road Releasing, LLC d/b/a Global Road
Entertainment, Case No. 18-12013-LLS.

       AMC and Debtor Open Road Releasing, LLC d/b/a Global Road Entertainment ("Open
Road") are parties to a Theatrical Marketing and Support Services Agreement ("Agreement")
dated August 4, 2017.

       Open Road currently owes AMC $604,181.78 ("Cure Amount") under the Agreement.
The following table identifies the sub-parts of the Cure Amount. A detailed summary of the
corresponding Cure Amount is included herewith as Exhibit 1 and copies of the individual
invoices for the Cure Amount are set forth in Exhibit 2. The table below also references the
corresponding page numbers of the invoices which comprise the various sub-parts of the Cure
Amount.

                                         Item                       Amount
                   Outstanding Screenings Owed (AMC 1-68)          $81,691.36
                   Midnight Sun AMC Stubs Screenings (AMC 69)      $25,000.00
                   Q1 2018 Film Rebate (AMC 70)                    $41,362.41
                   Hotel Artemis Trailer Placement (AMC 71)       $180,000.00
                   Q2 2018 Film Rebate (AMC 72-74)                $214,150.01
                   Q3 2018 Film rebate (AMC 75)                    $61,978.00
                                               Total Cure Amount: $604,181.78

                   Outstanding A/R re A.X.L. Digital Campaign'             $155,000.00

                                                             Total Debt:   $759,181.78

                                             Reservation of Rights:

       AMC hereby reserves the right to alter, amend, supplement, modify and/or withdraw this
Proof of Clain at any and all times. The submission of this Proof of Claim is subject to, not a
waiver or release of, and AMC hereby reserves:

         1. Any lack of venue or jurisdiction by this Court over this case or any adversary action,
            contested matter, or other proceeding ("Matter") in this case;
         2. Any right to a jury trial in any Matter;

 A copy of this invoice is included herewith as Exhibit 3.


DocID: 4824-1818-9953.1
              Case 18-12012-LSS         Doc 984-2      Filed 06/11/20      Page 87 of 88




          3. Any right to de novo review of any non-core Matter;
          4. Rights to have an Article III court enter final orders on Matters to full extent provided
             in Stern v. Marshall;
          5. Any right to contest and deny any and all claims, if any, asserted against AMC;
          6. Any right to withdrawal of the reference of this case or any matter; and
          7. Any other rights, claims, actions, defenses and setoff or recoupment.




DocID: 4824-1818-9953.1
              Case 18-12012-LSS
View/Print Label                                                                          Doc 984-2                                                                  Filed 06/11/20   Page 88 of 88   Page 1 of .



 View/Print Label


           I. Ensure there are no other shipping or tracking labels attached to your package. Select the Print button on the
              print dialogue box that appears. Note: If your browser does not support this function, select Print from the File menu
              to print the label.

           2. Fold the printed label at the solid line below. Place the label in a UPS Shipping Pouch, If you do not have a
              pouch, affix the folded label using clear plastic shipping tape over the entire label.

           3. GETTING YOUR SHIPMENT TO UPS
              Customers with a scheduled Pickup
                   • Your driver will pickup your shipment(s) as usual.

              Customers without a scheduled Pickup
                   • Schedule a Pickup on ups.com to have a UPS driver pickup all of your packages.
                   • Take your package to any location of The UPS Store®, UPS Access Point(TM) location, UPS Drop Box,
                     UPS Customer Center, Staples® or Authorized Shipping Outlet near you. To find the location nearest you,
                     please visit the 'Locations' Quick link at ups.com.

 UPS Access PointTM                                                         UPS Access PointTM                                                                              UPS Access PointTM
 THE UPS STORE                                                              NUTS AND BOLTS STORE #6                                                                         THE UPS STORE
 6709 W 119TH ST                                                            11200 ANTIOCH RD                                                                                11184 ANTIOCH RD
 LEAWOOD KS                                                                 OVERLAND PARK KS                                                                                OVERLAND PARK KS




   FOLD HERE
  1 OF 1




                                                                            NY 112 9-03
                                                                                           U1111111111111
 LTR




                      DONLIN, RECANO & COMPANY, INC
                      RE: OPEN ROAD FILMS, LLC, Er AL




                                                                                                                               TRACKING #: 1Z 681 384 01 9131 4129
                                                        BROOKLYN NY 11219
 0.0 LBS




                                                                                                            UPS NEXT DAY AIR
                      6201 15TH AVENUE




                                                                            if101:cf          .t .
 LEAWOOD KS 66211




                                                                                         r •:::!••
                                                                            Fr  di
 GAIL MCCLENTON




                                                                               =sios.:•:-..:.
                                                                                   • 1...=.:;:• •                                                                                      ,D.
 ONE AMC WAY


                    SHIP TO:
 913-213-2108




                                                                            ;,• •
                                                                            nt      h •t` 1 :4:                                                                                        z
                                                                                                                                                                                       n
 AMC




                                                                            rsd+ 4: N.&O.
                                                                                       °i •tl..'s
                                                                                            rs                                                                                         -1
                                                                                                                                                                                       m




https://www.ups.com/ship/core/confirmation?tx=7943101168054373&loc=en_US                                                                                                                              12/5/2018
